AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I


                                          UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                            V.                                        (For Offenses Committed On or After November I, 1987)


         FREDY ALBERTO LOPEZ-MARTINEZ                                                 Case Number: 20CR00980-RBM

                                                                                      James Johnson
                                                                                      Defendant's Attorney


REGISTRATION NO. 19165508
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Misdemeanor Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                Count Number(s)
8:1325(a)(l)                          IMPROPER ENTRY by an Alien (Misdemeanor)                                         1

 D The defendant has been found not guilty on count( s)
                                                                                ------------------
 IZI Count(s) 1 of Felony Complaint                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  /~-· TIME SERVED                                • _________ days
IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Monday, March 30~ 2020
                                      i                 f ILED             J.!ale of Imposition of Sentence

    . d
Rece1ve          , c.        .,
                        1•. ""
                                  w,., .......,..__ _
             ."USM                                       AR 3 0 2020
                                           CLERK u S DiS~IC1 COURT
                                        SOUTHEFIN o;smicr or: GA....tFORNIA
                                     I BY
                                     --   ----·---~-----~-
                                                      ·              •)EPUTY

Clerk's Office Copy                                                                                                          20CR00980-RBM
